Citation Nr: 1760639	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for major depression with poly-substance abuse (psychiatric disability), in excess of 50 percent prior to March 1, 2016, and in excess of 70 percent from March 1, 2016.

2.  Entitlement to an effective date earlier than November 14, 2006 for the grant of nonservice-connected pension (NSC pension). 

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) prior to March 1, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 1996.  This appeal is before the Board of Veterans' Appeals (Board) from a March 2012 determination of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and a January 2013 rating decision of a VA RO in Houston, Texas.   

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of TDIU entitlement prior to March 1, 2016 was not separately appealed but is being considered herein as a component of the claim for a higher rating for the psychiatric disability in accordance with Rice v. Shinseki, 22 Vet. App. 447 (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  In this case, this issue has been raised by the record, as explained below.


FINDINGS OF FACT

1.  For the rating period prior to March 1, 2016, the service-connected major depression with poly-substance abuse was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.

2.  For the entire appeal period, the service-connected major depression with poly-substance abuse has not been productive of total social and occupational impairment.

3.  A May 2005 rating decision, which denied NSC pension benefits, was not appealed. 

4.  An April 2008 rating decision, which granted NSC pension benefits effective November 14, 2006, was not appealed. 

5.  For the period on appeal prior to March 1, 2016, the schedular criteria for a TDIU are met, and the Veteran is unable to secure and follow substantially gainful employment due to the service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent, but not in excess thereof, for the service-connected major depressive disorder with poly-substance abuse have been met for the rating period prior to March 1, 2016.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for an evaluation of 70 percent for the service-connected major depressive disorder with poly-substance abuse have not been met for the rating period from March 1, 2016.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

3.  The May 2005 rating decision, which denied NSC pension benefits, is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2017).

4.  The April 2008 rating decision, which granted NSC pension effective November 14, 2006, is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2017).

5.  As this is a freestanding claim for an earlier effective date for the grant of NSC pension benefits, there is no error of law or fact alleged, and the appeal is dismissed.  38 U.S.C. § 7105(d) (West 2014).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met for the period on appeal prior to March 1, 2016.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

As will be explained below, because the law, and not the facts, is dispositive of the issue of entitlement to an earlier effective date for NSC pension, the duties to notify and assist are not applicable to this issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Because entitlement to a TDIU for the period prior to March 1, 2016 is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue.  See 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.156, 3.159.

With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient VCAA notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained.  The Veteran was afforded VA examinations in connection with this appeal.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim for a higher rating for the psychiatric disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Higher Rating for Major Depression With Poly-Substance Abuse

The Veteran claims a higher initial rating for the service-connected psychiatric disability.  The Veteran is in receipt of a 50 percent rating for the psychiatric disability for the period prior to March 1, 2016, and a 70 percent rating for the period from March 1, 2016. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's major depression with poly-substance abuse is rated under 38 C.F.R. § 4.130, DC 9434; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

In statements dated in May 2013 and May 2015, as well as during the November 2016 Board hearing, the Veteran asserted that a higher evaluation of 70 percent is warranted because he has suicidal ideation, often has illogical, obscure, and irrelevant speech, is in a near-constant state of depression and/or panic, does not function independently, has impaired impulse control, and is often disoriented, has a hard time maintaining relationships, and does not adapt to stress.  The Veteran also reported obsessive behavioral, neglect of self-care, and inability to handle stress.  

The Veteran underwent a VA mental health examination in January 2013.  The Veteran reported that he had a girlfriend, that they had been living together for three years, that the relationship was "rocky" during the first year, but reported improvement after the Veteran began electroconvulsive therapy.  The VA examiner noted that the couple has intimacy and reported affection toward each other.  The Veteran reported that he had been unemployed since 2004, except for Compensated Work Therapy and Work-Study with VA.  The VA examiner found that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood due to symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiner diagnosed major depressive disorder and assigned a GAF score of 50. 

A September 2012 VA treatment record shows that a psychologist noted that that the Veteran was appropriately groomed and dressed in casual attire, and cooperative with good eye contact.  The Veteran's speech was clear and spontaneous, with euthymic mood with appropriate affect.  Thought process was clear, logical, and goal- directed with good insight and judgment.  There was no evidence of audiovisual hallucinations or delusions.

The Veteran underwent another VA mental health examination in March 2016.  He reported that the relationship with his girlfriend he reported at the time of the 2013 VA examination ended in 2015 due to problems, but that they continue to be friends, that he sees her frequently, and that she has a grandson with whom he enjoys spending time with.  The Veteran also reported a current female relationship with no intimacy, but the relationship was good with a history of problems.  The Veteran also reported that he worked 20 hours per week as part of a VA Compensated Work Therapy program, and that he occasionally missed work because of appointments, helping his grandmother, and depression.  The Veteran indicated that he was using drugs in late 2015 and was almost dismissed from the program.  The VA examiner found that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood due to symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances to motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, impaired impulse control, and intermittent inability to perform activities of daily living, including maintenance of minimum personal hygiene.  The VA examiner diagnosed major depressive disorder. 

A June 2015 VA treatment record shows that a social worker noted that the Veteran was cooperative, with good eye contact.  The Veteran appeared depressed, affect was congruent with mood, speech was coherent and normal, and thought process was coherent, logical, and goal-directed.  The Veteran denied suicidal and homicidal ideation, and the VA social worker noted no evidence of audiovisual hallucinations or delusions.  The Veteran's insight and judgment were noted to be fair.  VA treatment records dated in March 2016, May, July 2016, August 2016, and September 2016 showed similar findings. 

The Board finds that an evaluation of 70 percent is warranted for the Veteran's psychiatric disability for the period on appeal prior to March 1, 2016.  The Veteran's current 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity; the higher 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The Board finds that the Veteran's disability picture more closely approximates the criteria for a 70 percent rating.  Specifically, the January 2013 VA examiner assessed that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood due to symptoms of the frequency and severity as those symptoms listed under the 70 percent rating criteria.  38 C.F.R. § 4.130, DC 9434.  VA treatment records, along with the Veteran's lay statements during this period, also show a similar disability picture.  Accordingly, the Board finds that, for the period prior to March 1, 2016, the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood. 

The Board further finds that an evaluation in excess of 70 percent is not warranted for the Veteran's psychiatric disability for the entire appeal period.  A higher rating would be warranted for total occupational and social impairment, but the Board finds that the evidence weighs against such serious manifestations.  The bulk of the Veteran's treatment records demonstrate that the Veteran is capable of basic social interaction and is not completely impaired.  Similarly, the Veteran has reported on numerous occasions that he has a good relationship with his current girlfriend, his ex-girlfriend, and his girlfriend's grandson, and that he helps his grandmother, which indicates that his capacity for social relationships is not totally impaired.  Moreover, the Veteran has reported that he has been working part time as part of a VA Compensated Work Therapy program, which indicates that his occupational capacity is not totally impaired.  For these reasons, the Board finds that an evaluation in excess of 70 percent is not warranted.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disability is more severe than is reflected by the assigned rating.  As explained above in awarding a higher schedular rating of 70 percent for a part of the appeal period, the criteria for an even higher schedular rating of 100 percent were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Earlier Effective Date for NSC Pension

The Veteran contends that an earlier effective date for NSC pension is warranted.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

On April 26, 2004, the Veteran filed a claim for NSC pension, and in a May 2005 rating decision, the RO denied the Veteran's claim.  In August 2005, the Veteran filed a notice of disagreement with the May 2005 rating decision with respect to issues adjudicated in the May 2005 rating decision other than the issue of entitlement to NSC pension.  No appeal was otherwise filed within one year of the May 2005 rating decision with respect to the issue of entitlement to NSC pension.  The Board therefore finds that the May 2005 decision became final as to the denial of NSC pension.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  

In a January 2012 statement, the Veteran asserted that he was due a retroactive payment of NSC pension benefits for the period from April 24, 2004 through April 24, 2006.  He advanced that he disagreed with the May 2005 rating decision and was issued a statement of the case (SOC) which was sent to the wrong address, and that he filed a VA Form 9 in August 2006.  At the April 2017, the Veteran asserted that the SOC was sent to the wrong address, and had he received such SOC, he would have filed a timely substantive appeal.  However, as discussed above, the notice of disagreement with the May 2005 rating decision was limited to issues other than the denial of NSC pension, and the resulting April 2006 SOC only addressed the issues of service connection for psychiatric disorders.  Accordingly, the Veteran's recollection of the facts is inaccurate because he did not timely file a notice of disagreement with the May 2005 RO denial of NSC pension, and the May 2005 rating decision became final as to the denial of NSC pension.    

In a November 14, 2006 statement, the Veteran requested reopening of the claim for NSC pension.  An April 2008 rating decision granted NSC pension effective November 14, 2006.  No appeal was filed with respect to the effective date assigned for NSC pension within one year of the RO decision.  The Board therefore finds that the April 2008 decision became final as to the effective date assigned for the grant of NSC pension.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In this case, as the April 2008 was final at the time of the January 2012 Veteran statement requesting retroactive payment of NSC pension benefits, the Veteran's attempt to request an earlier effective date for NSC pension benefits, almost four years after the April 2008 final rating decision, is without legal merit and must be dismissed as a freestanding claim for an earlier effective date.  Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (Fed. Cir. 2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective date of a now final rating decision is clear and unmistakable error (CUE)).

The Board notes that the April 2008 final rating decision is not subject to revision in the absence of CUE in the decision.  38 U.S.C. §§ 5109A, 7104; Rudd, 20 Vet. App. at 296.  In this case, a motion for CUE has not been filed with the Board, and accordingly is not before the Board.  Furthermore, the Veteran has not provided or submitted any evidence which could be construed as such.   Accordingly, the Veteran's attempt to file a freestanding claim for an earlier effective date for the grant of NSC pension is without legal merit, and must therefore be dismissed.  38 U.S.C. § 7105(d).

TDIU for the Period on Appeal Prior to March 1, 2016

The Veteran contends that he is unemployable due to the service-connected disabilities, and is therefore entitled to TDIU.  The Veteran is already in receipt of a TDIU for the period from March 1, 2016.  As noted above, the Board has inferred a TDIU claim for the period on appeal  prior to March 1, 2016, as a component of the claim for a higher rating for the psychiatric disability in accordance with Rice, 22 Vet. App. 447.  In a February 2013 statement, the Veteran reported that he had been unable to hold a job for eight years as a result of the service-connected psychiatric disability.  In a May 2015 statement, the Veteran reported that his vocational rehabilitation counselor assessed that he was too disabled to be take part in a vocational rehabilitation program.  A May 2016 VA Form 21-8940 shows that the Veteran asserted that the service-connected psychiatric disability prevents him from securing or following any substantially gainful employment.  Based on the foregoing, the Board finds that a TDIU claim has been raised as a component of the claim for a higher rating for the psychiatric disability under Rice.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the period prior to March 1, 2016, the Veteran is service-connected for major depression with poly-substance abuse (increased from 50 percent to 70 percent herein), and atrophy of the left testicle rated at 0 percent.  Under the application of 38 C.F.R. § 4.25, the Veteran's total combined rating now stands at 70 percent; and the schedular eligibility requirements under 38 C.F.R. § 4.16(a) are met because the Veteran has multiple service-connected disabilities with one disability of at least 40 percent and accompanied with combined rating of at least 70 percent.

The question, then, is whether the service-disabilities rendered the Veteran unable to obtain or retain substantially gainful employment for the period prior to March 1, 2016.  Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor to be considered.  38 C.F.R. § 4.16.

In this case, the January 2013 VA mental health examiner assessed that the service-connected psychiatric disability was productive of social and occupational impairment with deficiencies in most areas such as work, school, judgment, or mood due in part to symptoms of difficulty in establishing and maintaining effective work relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The March 2016 VA examiner provided a similar assessment and opined that the Veteran's multiple symptoms and psychiatric needs strongly indicate that they would interfere with his ability to function well in any kind of competitive work environment, and that he would require ongoing mental health treatment and a very supportive work environment.  An August 2016 VA vocational rehabilitation memorandum assessed that it is not reasonably feasible for this Veteran to benefit from vocational rehabilitation due, in pertinent part, to mental health problems.  

The Veteran reported that has not worked full time since July 2004 as a result of service-connected psychiatric disability.  The Veteran has reported that he has been working part time as part of a VA Compensated Work Therapy program for approximately four months in 2014, two months in 2015, and four months in 2016 earning gross income ranging from $440 to $690 per month.  See May 2016 VA Form 21-8940.  The record reflects that the Veteran reported gross income of approximately $2,760 in 2014, $1,720 in 2015, and $2,560 in 2016.  These amounts are well below the poverty level established by the United States Department of Commerce.  Specifically, the poverty level for a single person was $11,770 in 2014 and 2015, and $12,071 in 2016.  Accordingly, the Board finds that the Veteran's work as part of a VA Compensated Work Therapy program constitutes marginal employment and, therefore, does not constitute substantially gainful employment.  

Based on the foregoing, and upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in equipoise and that entitlement to a TDIU for the period prior to March 1, 2016 is warranted.  The determination of unemployability is a factual determination to be made by the Board and is not strictly a medical question.  The Board finds that the evidence supports that the Veteran would be unable to perform any jobs based on the limitations discussed above as a result of the service-connected psychiatric disability.  Accordingly, the Board finds that the service-connected psychiatric disability rendered the Veteran unemployable prior to March 1, 2016.  Therefore, entitlement to TDIU prior to March 1, 2016 is warranted.


ORDER

For the period on appeal prior to March 1, 2016, an initial evaluation of 70 percent, but not in excess thereof, for major depression with poly-substance abuse is granted, subject to the laws and regulations governing the payment of VA benefits.

From March 1, 2016, an initial evaluation in excess of 70 percent for major depression with poly-substance abuse is denied.

Entitlement to an effective date earlier than November 14, 2006, for the grant of nonservice-connected pension is dismissed.

Entitlement to a TDIU is granted for the period prior to March 1, 2016, subject to the laws and regulations governing the payment of VA benefits. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


